NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   RANDY JEROME HARRIS, Petitioner.

                         No. 1 CA-CR 22-0198 PRPC
                              FILED 11-22-2022


    Petition for Review from the Superior Court in Maricopa County
                           No. CR0000-144541
                 The Honorable Laura M. Reckart, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Krista Wood
Counsel for Respondent

Randy Jerome Harris, Buckeye
Petitioner
                             STATE v. HARRIS
                            Decision of the Court


                       MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge James B. Morse Jr., and Judge
Michael J. Brown delivered the decision of the Court.



PER CURIAM:

¶1            Petitioner Randy Jerome Harris seeks review of the superior
court's order dismissing his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
fourth petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, petition, and
appendix. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         2